Case 1:20-cr-00162-JPO Document 43 Filed 11/13/20 Page 1of1

 

 

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

: peesecseruennecnesucueres x
UNITEQ STATES OF AMERICA, CONSENT TO PROCEED BY

Pf DIE. -MIDECCONFERENCE gre
Ye
is20 -CR- ppl (2) Bfe)
Defendant(s).
x

 

Defendant SC Co H “\ Aw in hereby voluntarily consents to
participate In the following proceeding via vkdeweonferencing:
Owe
Initial Appearance/Appaintment of Counsel

Vv Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form}

Preliminary Hearing on Felony Complaint
_.._ _ Ball/Revecation/Detention Hearing
Vv Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

Defendant's Sey NA} Defense Counsel's Signature
(Judge may Sey aln verbdl cons

 

 

Record and Sign for Defendan

Scott WAY CW . Wwrlicn Harring ton

Print Defendant’s Name - Print Defense Counsel!’s Name

This proceeding was conducted by reliable wdeesonferencing technology.

Nov. 13, 2020 WVCCCCA—

Date U.S, Olstriet Judge/U.S, Magistrate Judge

 
